NOTE: This order is nonprecedential.


mniteh ~tate£i ([ourt of ~eaI£i for
        tbe jfeheraI ([irruit

 BRIDGESTONE AMERICAS TIRE OPERATIONS,
  LLC (FORMERLY BRIDGESTONE FIRESTONE
       NORTH AMERICAN TIRE, LLC) AND
        BRIDGESTONE CORPORATION,
                      Appellants,

                           v.
            FEDERAL CORPORATION,
                       Appellee.


                       2010-1376
               (Opposition No. 91168556)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                     ON MOTION


                      ORDER

    Federal Corporation moves without opposition for
leave to file a supplemental appendix.

   Upon consideration thereof,
BRIDGESTONE v. FEDERAL CORP                              2

      IT Is ORDERED THAT:

      The motion is granted.

                               FOR THE COURT


      .RlL 18 2011             lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Douglas A. Rettew, Esq.
    W. David Shenk, Esq.
s21
                                             FILED
                                    '.s. COURT OF APPEALS FOR
                                      THE FEOERAL CIRCUIT

                                         JUL 182011
                                          JAN HORBAlV
                                             CLERK